Exhibit 10.20

 

ADVANCED POWER TECHNOLOGY, INC.

 

EMPLOYMENT AGREEMENT

(MANAGEMENT & TECHNICAL PERSONNEL)

EXEMPT SALARIED EMPLOYEES

 

THIS EMPLOYMENT AGREEMENT is made and entered into this 23 day
of February, 2004, by and between ADVANCED POWER TECHNOLOGY, INC., a Delaware
corporation (“Company”) and  George J. Krausse III, an individual (“Employee”).

 

WHEREAS, Company desires to employ Employee upon the terms and conditions
hereinafter set forth, and Employee desires to be so employed;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein,
Company and Employee agree as follows:

 

1.                                     EMPLOYMENT

Company hereby employs Employee as Vice President Commercial RF Products of the
Company with the powers and duties consistent with such position, and Employee
hereby accepts such employment, on the terms and conditions hereinafter set
forth. Employee, subject to the control of the Management of Company, agrees to
diligently utilize his or her best efforts to further the interests of the
Company and to discharge those responsibilities and duties required for the
planning, development, operation, promotion and advancement of the Company, and
such other duties as Company may require.

 

2.                                       TERM AND TERMINATION

 

2.1                               This Agreement shall terminate upon the
happening of any of the following events:

 

(a)                                  By mutual agreement between Company and
Employee;

 

(b)                               Unilaterally by Employee without cause;

 

(c)                                Upon the death of Employee

 

(d)                               Upon the good faith determination of the Chief
Executive Officer of the Company that Employee has become so physically or
mentally disabled as to be incapable of satisfactorily performing his or her
duties. (Refer to Sick Pay Policy.)

 

(e)                                By the Company for cause, that is to say only
upon Employee’s conviction of a felony, commission of any material act of
dishonesty against the Company, material breach of this Agreement by Employee,
or misconduct by Employee having a substantial adverse effect on the business of
the Company.

 

--------------------------------------------------------------------------------


 

(f)                                  By the Company without cause, in which
event (Section 2.2. to the contrary notwithstanding) the Company will continue
to pay Employee the full amount due as salary for a period of thirty days
following notice of termination.

 

2.2                               In the event that this Agreement is terminated
pursuant to Paragraph 2.1, neither Company nor Employee shall have any remaining
duties or obligations hereunder, except that Company shall pay to Employee, or
his or her representatives, such compensation as is due pursuant to Sub-Section
2.1 (f) and Section 3. The provisions of Section 4-9 shall survive termination.

 

2.3                               This Agreement shall not be terminated by any:

 

(a)                                Merger, whether the Company is or is not the
surviving corporation; or

 

(b)                               Transfer of all or substantially all of the
assets of the Company; or

 

(c)                                Voluntary or involuntary dissolution or
liquidation of the Company; or

 

(d)                               Consolidation to which the Company is a party.

 

In the event of any such merger, transfer of assets, dissolution, liquidation,
or consolidation, the surviving corporation or transferee, as the case may be,
shall be bound by and shall have the benefits of this Agreement, and Company
shall take all action to ensure that such corporation or transferee is bound by
the provisions of this Agreement.

 

3.                                       COMPENSATION

 

3.1                               As the total consideration for the services
which Employee agrees to render hereunder, Employee shall be entitled to the
following:

 

(a)                                Beginning on February 23, 2004 an annual base
salary at the rate of   One Hundred Twenty Thousand One Hundred Twenty   Dollars
($  120,120  ), subject to increases at the discretion of Company, in accordance
with the regular and ordinary payment practices of Company. All payroll payments
shall be subject to deduction of payroll taxes and related deductions as
required by law.

 

(b)                               Participation in all plans or programs
sponsored by Company for employees in general, including without limitation
participation in any group health plan, medical reimbursement plan and life
insurance plan, pension and profit sharing plan.

 

(c)                                Reimbursement of any and all reasonable and
documented expenses incurred by Employee from time to time in the performance of
his or her duties hereunder, including without limitation entertainment expenses
and air fare, taxi, automobile, and other traveling expenses.

 

2

--------------------------------------------------------------------------------


 

(d)                               Refer to Vacation Policy.

 

(e)                                Such other benefits as Company, in its sole
discretion, may from time to time provide.

 

3.2                               Subject to the limitations contained in
Section 2.1, if Employee shall be absent on account of personal injuries or
physical or mental disability, Employee shall continue to receive all payments
provided in this Agreement; provided, however, that any such payments may, at
the sole option of Company, be reduced by any amount that Employee receives for
the period covered by such payments as disability compensation under insurance
policies mantained by Company or under governmental programs.

 

3.3                               Company shall have the right to deduct from
the compensation due to Employee hereunder any and all sums required for social
security and withholding taxes and for any other federal, state, or local tax or
charge which may be in effect or hereafter enacted or required as a charge on
the compensation of Employee.

 

3.4                               Employee shall repay relocation expenses paid
by Company if he or she voluntarily termnates employment within one year from
date of employment.

 

3.5                               Any payments, whether incurred by the Company
or by an employee or officer of the Company on behalf of and reimbursed by the
Company, including, without limitation, salary, commission, bonus, interest,
rent or travel and entertainment expenses, which are disallowed in whole or in
part as a deductible expense for federal income tax purposes on the grounds that
said payments constitute unreasonable compensation to an employee or officer,
shall be repaid by the employee or officer to the Company to the full extent of
the disallowance, if the Board, in its discretion, agrees to enforce the
repayment of each such amount disallowed.

 

4.                                       NON-DISCLOSURE

 

Employee shall not disclose or use in any way, either during his or her
employment with Company or thereafter, except as required in the course of his
or her employment with Company, any confidential business or technical
information or trade secret acqured during his or her employment by Company,
whether or not conceived of, discovered, developed or prepared by Employee,
including without limitation any formulae, patterns, inventions, procedures,
processes, plans, devices, products, operations, techniques, know-how,
specifications, data, compilations of information, customer lists, records,
financing or production methods, costs, employees, and information concerning
specific customer requirements, preferences, practices and methods of doing
business, all of which are exclusive and valuable property of Company.

 

3

--------------------------------------------------------------------------------


 

5.                                       ASSIGNMENT OF PROPRIETARY INTEREST

 

Employee hereby assigns and transfers to Company his or her entire right, title
and interest in and to any and all inventions, improvements, processes,
sketches, methods of production, designs, discoveries, ideas (whether or not
shown or described in writing) or services (collectively “inventions”) whether
or not patentable, which are made, conceived or first reduced to practice by
Employee with Company’s equipment, supplies, facilities, or trade secrets and on
Company’s time, or which relates to the business of Company or Company’s actual
or anticipated research or business development, or which results from any work
performed by the Employee for Company. Employee agrees that Company shall have
the right to keep such inventions as trade secrets. To permit Company to claim
rights to which it may be entitled, the Employee agrees to promptly disclose to
Company in confidence all inventions which the employee makes, conceives, or
first reduces to practice during the course of his or her employment or within
one year after terminatin thereof if such inventions relate to a product,
process or service upon which Employee worked during the period of his or her
employment by Company, and all patent or copyright applications filed by the
Employee within a year after termination of this Agreement. Both during and
after the period of employment with Company, Employee shall further assist
Company in obtaining patents or copyrights on all inventions deemed patentable
or copyrightable by Company in the United States and in all foreign countries,
and shall execute all documents and do all things necessary to obtain letters
patent and/or copyrights, to vest Company with full and extensive title thereto,
and to protect Company’s rights against infringement by others. Employee further
agrees that any patent application fled within a year after termination of his
or her employment on an invention for which the Employee was partially or totaly
responsible shall be presumed to relate to an invention made during the term of
the Employee’s employement unless the Employee can provide evidence to the
contrary.

 

6.                                       TANGIBLE ITEMS AS PROPERTY OF COMPANY

 

Excluding any personal property owned by Employee prior to the date hereof, all
files, records, documents, drawings, plans, specifications, manuals, books,
forms, receipts, notes, reports, memoranda, studies, data, calculations,
recordings, catalogues, compilations of information, correspondence and all
copies, abstracts and summaries of the foregoing, instruments, tools and
equipment and all other physical items related to the business of Company, other
than a merely personal item of a general professional nature, whether of a
public nature or not, and whether prepared by Employee or not, are and shall
remain the exclusive property of Company and shall not be removed from the
premises of Company under any circumstances whatsoever without the prior written
consent of Company, and the same shall be promptly returned to Company by
Employee on the expiration or termination of his or her employment with Company
or at any time prior thereto upon the request of Company.

 

4

--------------------------------------------------------------------------------


 

7.                                       SOLICITATION OF CUSTOMERS AND
EMPLOYEES:

 

Both during and after the period of employment, Employee shall not in any way
attempt to interfere with the business of Company and, shall not call on,
solicit, interfere with or attempt to entice away, either directly or
indirectly, any employee or customer of Company with whom he or she became
acquainted during his or her employment with Company, either for his or her own
benefit or purposes or for the benefit or purposes of any other person,
partnership, corporation, firm, association or other business organization,
entity or enterprise.

 

8.                                       NONCOMPETITION

 

Except as set forth in this Section 8, for a period of 18 months after
termination of this Agreement, Employee shall not, directly or indirectly,
engage or participate in, assist or have any interest in any person,
partnership, corporation, firm, association or other business organization,
entity or enterprise (whether as an employee, officer, director, agent, security
holder, creditor, consultant or otherwise) which, directly or indirectly,
manufactures, designs, develops, engineers, markets or otherwise produces or
offers for sale or sells inventions, products, processes, systems or services
the same as, similar to or competitive with any devices, inventions, products,
processes, systems or services manufactured, designed, developed, engineered,
marketed or otherwise produced or offered for sale or sold by Company (or any
successor thereof) in the United States or abroad.

 

The parties intend that the covenant contained in this Section 8 shall be
construed as a series of separate covenants. If, in any judicial or arbitration
proceeding, a court shall refuse to enforce any of the separate covenants deemed
included in this Section 8, then this unenforceable covenant shall be deemed
eliminated from these provisions for the purpose of those proceedings to the
extent necessary to permit the remaining separate covenants to be enforced.
Moreover, if, in any judicial or arbitration proceeding, the term of
non-competition shall be determined to be unreasonable, the parties agree that
the term shall be shortened to the maximum period deemed reasonable under the
laws of the state of Oregon, and that modified period shall be enforceable as
though originally set forth herein.

 

9.                                       INJUNCTIVE RELIEF

 

Employee hereby acknowledges and agrees that it would be difficult to fully
compensate Company for damages resulting from the breach or threatened breach of
Sections 4, 5, 6, 7, or 8 of this Agreement, and accordingly, that Company shall
be entitled to temporary and injunctive relief, including temporary restraining
orders, preliminary injunctions and permanent injunctions, to enforce such
Sections without the necessity of proving actual damages therewith. This
provision with respect to injunctive relief shall not, however, diminish
Company’s right to claim and recover damages.

 

5

--------------------------------------------------------------------------------


 

10.                               INDEMNIFICATION

 

Company shall, to the maximum extent permitted by law, indemnify and hold
Employee harmless against expenses, including reasonable attorney’s fees,
judgments, fines, settlemens, and other amounts actually and reasonably incurred
in connection with any proceeding arising by reason of Employee’s employment
with Company if Employee, in incurring the above expenses, acted in good faith
and in a manner Employee believed to be in the best interests of Company and, in
the case of a criminal proceeding, had no reasonable cause to believe Employee’s
conduct was unlawful.

 

11.                               COPIES OF AGREEMENT

 

Employee authorizes Company to send a copy of this Agreement to any and all
future employers which he or she may have, and to any and all persons, firms,
and corporations, with whom he or she may become affiliated in a business or
commercial enterprise, and to inform any and all such employers, persons, firms
or corporations that Company intends to exercise its legal rights should
Employee breach the terms of this Agreement or should another party induce a
breach of Employee’s part.

 

12.                               SEVERABLE PROVISIONS

 

The provisions of this Agreement are severable and if anyone or more provisions
may be determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions, and any partially unenforceable provisions to the
extent enforceable, shall nevertheless be binding and enforceable.

 

13.                               BINDING AGREEMENT

 

This Agreement shall inure to the benefit of and shall be binding upon Company,
its successors and assigns.

 

14.                               CAPTIONS

 

The Section captions are inserted only as a matter of convenience and reference
and in no way define, limit or describe the scope of this Agreement or the
intent of any provisions hereof.

 

15.                               ENTIRE AGREEMENT

 

This Agreement, contains the entire agreement of the parties relating to the
subject matter hereof, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
that are not set forth herein. No modification of this Agreement shall be valid
unless made in writing and signed by the parties hereto.

 

6

--------------------------------------------------------------------------------


 

16.                               GOVERNING LAW

 

This Agreement shall be governed and construed in accordance with the laws of
the state of Oregon.

 

17.                               NOTICES

 

Any notice or demand required or permitted to be given hereunder shall be in
writing and shall be deemed effective upon the personal delivery thereof or, if
mailed, forty-eight hours after having been deposited in the United States
mails, postage prepaid, and addressed to the party to whom it is directed at the
address set forth below:

 

If to Company:

 

ADVANCED POWER TECHNOLOGY, INC.

405 S. W. Columbia Street

Bend, Oregon 97702

 

 

If to EMPLOYEE:

 

 

 

George J Krausse III

 

 

4236 Durango PL.

 

 

Fort Collins CO 80526

 

 

 

Either party may change the address to which such notices are to be addressed by
giving the other party notice in the manner herein set forth.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first written above.

 

 

ADVANCE POWER TECHNOLOGY, INC.

 

A Delaware corporation (“Company”)

 

 

 

By

 

 

 

Patrick Sireta

 

President and Chief Executive Officer

 

 

 

 

 

(“Employee”)

 

--------------------------------------------------------------------------------